DISSENTING OPINION OE
MR. JUSTICE WOLF.
In the absence of some due provision of law to the contrary the grant of an absolute power of appointment is the grant of an absolute power of removal. Ex Parte Hennen, 13 Peters, 230; Shurtleff v. United States, 189 U. S. 311; Burnap v. United States, 252 U. S. 515, and cases; Clayton v. Utah Territory, 132 U. S. 632; Dillon on Municipal Corporations, par. 462, par. 473; 22 R. C. L. 562; 29 Cyc. 1371; 29 Cyc. 1408.
What is implied in a statute or a grant is as much a part thereof as if the implied part were written in the grant itself. United States v. Babbitt, 1 Black, 561; Tel. Co. v. Eyser, 19 Wall. 427; Luria v. United States, 231 U. S. 9, 24; 12 C. J. 719; 36 Cyc. 1112.
Section 49 of the Organic Act, when it said that ‘‘hereafter all judges, marshals, and secretaries of courts now established or that may hereafter be established in Porto Rico, and whose appointment by the President is not provided for by law shall be appointed by the Governor,” in terms at least, with regard to the officers named, granted an absolute •’■ower of appointment and removal to the Governor.
These propositions are not seriously disputed. The attempt, as I understand it, is to assert that municipal judges, at the time of the passage of the Organic Act, had a fixed *677term of four years; that Congress ratified the existence of the previous legislation of Porto Rico, and hence that the-Governor may not remove-a municipal judge without notice and a hearing. The effect of this contention is that the grant of power of appointment and removal is given with the limitation that, in removing a municipal judge, notice and a hearing are conditions precedent. I maintain that with the passage of section 49 of the Organic Act the existence of a limitation on the power of removal is inconsistent with the absolute grant of power given by said section. I further maintain that municipal judges in Porto Rico before 1917 had solely an elective term and that such term vanished with the abolition of the election.
The right to notice and a hearing is an incident of the existence of a term, a common law development. The power of removal is an incident of the power of appointment, likewise a common law development. As incidents, neither has any historic or transcendental advantage over the other. For officers whose terms are not fixed by a constitution the legislative power may confer on the Governor the absolute right of removal, or may place a limitation thereon as it deems fit. However, I maintain that when Congress gave a power of appointment without any limitation it expressed its intention that the incident of removal should go with it, and that the creation or existence of a term cannot carry its ordinary incidental limitation-with it. Where the two incidents are inconsistent, the incident created by the lesser power must yield to the incident granted by the greater power, the Congress of the United States. In praesentia majoris cessat potentia minoris.
Constitutions must receive an uniform construction, as all agree. Where Congress has named a number of officers who may necessarily be removed by the Governor, the fact that one or more of such officers had a fixed term cannot affect the general intention of Congress as evidenced by the words used. *678Three times, at least, in the Organic Act an absolute power of appointment is conferred. The President has it with regard to the judges of this court. The federal judg'e has it with regard to certain of the officials of his court. The Governor has it as set out in section 49. There is no reason to suppose that the intention of Congress was different when almost exactly the same language is used in each section. The subsequent indication in the Organic Act that local legislation not inconsistent therewith should subsist cannot avail as against the positive grant of power conferred on the Governor.
I need not maintain that the Legislature has no power to fix a term for the officers named in section 49. . The Legislature may have, and probably has, this power. What I do assert is that if there is an existing term, or if a term is created for the officers named in section 49, the resultant of the two forces, the power of appointment and removal given by Congress and the fixing of a term by the Legislature, is to give a particular appointee a definite term of office unless sooner removed by the Governor. Throughout the Organic Act and in other acts of Congress certain officials are appointed for terms unless sooner removed. I apprehend that in any such case no notice or hearing would be necessary, but an adverse holding could not affect this case if, as I maintain, the power of removal is absolute.
Section 49 of the Organic Act, by doing away with the election of municipal judges, abolished their term. In form the Act of 1905 gave the municipal judges an absolute term of four years, but it was a term that x*an from election to election, and that was plainly the intention of the Legislature, in my opinion. A single example shoxild make this clear. If a particular municipal judge died or resigned, the Governor, under the law, could not appoint a substitute for four years, but only to fill out the unexpired term. There was no such *679thing as an appointive municipal judge except for unexpired terms. It was a system of election of officers that prevailed.
The transcription of section 7 of the Judiciary Act of March IQ, 1904, as amended by the Act of March 9, 1905, will mate my meaning more apparent.
“Section 7. The term of office of municipal judges whose offices are created by this Act shall be for four years; but they shall be subject to removal at any time by the Governor for cause shown. The municipal judges shall be chosen by popular election; Provided, that for a period from the time this Act takes effect until the next election shall be held’ and the elected municipal judges shall take possession of their offices, which will be on January 1, 1905, the Governor, by and with the consent of the Executive Council, shall appoint a municipal judge for each district, as provided in section 8 of this Act. The municipal judges of San Juan, Ponce and Mayagiiez must be over twenty-five years of age; they shall be lawyers of good standing, admitted to the bar of the Supreme Court of Porto Rico, and practicing before the Insular Courts.”
I therefore dissent from the majority opinion.